Citation Nr: 0715689	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left hip disorder and, if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.  He is the recipient of the Combat Action Ribbon.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2001 and February 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, the Board notes that a September 1999 
rating decision denied entitlement to service connection for 
osteoarthritis of the left hip.  In November 2000, the 
veteran filed claims of entitlement to service connection for 
left hip and lower back disorders.  In a rating decision 
issued in October 2001, service connection was denied for 
osteoarthritis of the left hip and lower back.  The veteran 
entered a notice of disagreement as to the denial of service 
connection for both claimed disorders in October 2001.  The 
Board notes that the RO did not construe such communication 
as a notice of disagreement; however, the veteran's October 
2001 statement expressed disagreement with the October 2001 
rating decision, arguing that there was error in the 
determination and that, if certain records had been 
considered, the decision should have been in his favor.  
Therefore, the Board finds that the veteran's October 2001 
communication constitutes a notice of disagreement as to the 
denial of his claims of entitlement to service connection for 
a left hip and lower back disorders.  See 38 C.F.R. § 20.201 
(2006).  

In November 2003, the veteran filed a claim of entitlement to 
service connection for a right hip disorder.  In a rating 
decision issued in February 2004, the RO found that new and 
material evidence had been received to reopen the veteran's 
claims of entitlement to service connection for 
osteoarthritis of the left hip and lower back and then denied 
entitlement to service connection for such claimed disorders 
on the merits.  The RO also denied entitlement to service 
connection for osteoarthritis of the right hip.  The veteran 
thereafter perfected his appeal as to all three issues.  The 
Board notes that, with regard to the veteran's claim of 
entitlement to service connection for a lower back disorder, 
the February 2004 rating decision inaccurately characterized 
it as a claim to reopen.  As such, the Board has 
recharacterized the issue as shown on the first page of this 
decision.  Additionally, while the February 2004 rating 
decision reopened the veteran's claim of entitlement to 
service connection for a left hip disorder, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  See 38 U.S.C.A. §§ 7104(b), 
5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the issue has been recharacterized as shown on the 
first page of this decision.  Insofar as the determination 
made as to finality herein is consistent with the RO's 
decision and favorable to the veteran, he is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer (DRO) 
sitting at the RO in May 2004; a transcript of the hearing is 
associated with the claims file.

The merits of the veteran's claims of entitlement to service 
connection for left and right hip and lower back disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1999, the RO 
denied entitlement to service connection for osteoarthritis 
of the left hip.

2.  The evidence received since the September 1999 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a left hip disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left hip 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a left hip disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  Consideration of the merits of the veteran's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his May 2004 DRO hearing and in documents of record, the 
veteran contends that, while on active duty, he fell 
approximately 25 feet from the top of a climbing rope in 
basic training and injured his left hip.  He states that he 
currently has arthritis of the left hip as a result of such 
injury.  Therefore, he claims that service connection is 
warranted for a left hip disorder.

As noted previously, the September 1999 rating decision 
denied entitlement to service connection for osteoarthritis 
of the left hip.  The evidence of record at the time of the 
1999 decision consisted of the veteran's service medical 
records and outpatient treatment reports from the Campbell 
Clinic.  The RO noted that the veteran contended that an in-
service injury in 1967 to his left hip resulted in arthritis.  
A report from the Campbell Clinic shows that the veteran was 
seen with a history of two to three years of left hip pain.  
He was diagnosed with severe osteoarthritic changes of the 
left hip.  The RO determined that the evidence did not show 
any relationship between the veteran's currently diagnosed 
osteoarthritic changes of the left hip and his period of 
active duty.  As such, service connection for osteoarthritis 
of the left hip was denied.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006). 
 
As indicated previously, the decision that denied entitlement 
to service connection for osteoarthritis of the left hip was 
issued in September 1999.  At that time, the veteran was 
notified of the decision and his appellate rights.  After the 
issuance of the September 1999 decision, the veteran's 
application to reopen his claim of entitlement to service 
connection for a left hip disorder was first received in 
November 2000.  Thus, the September 1999 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) [(2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in November 2000, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1999 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 1999 decision, additional post-service 
records detailing treatment for the veteran's left hip 
disorder have been received.  Specifically, such show that 
the veteran underwent a total hip arthroplasty in March 2001.  
Additionally, in January 2004, the veteran's physician, Dr. 
Russell, stated that it was his opinion that it was as likely 
as not likely that the veteran's injury during basic training 
was responsible for the current muscular conditions which the 
veteran had developed related to his back and total hip 
replacements.  Also, in June 2004, M.S., who served with the 
veteran, stated that he recalled the veteran falling from a 
rope during basic training.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  The Board finds that such evidence is material 
because it bears directly and substantially on the question 
of whether the veteran has a left hip disorder that is 
related to his military service, the lack of which was the 
basis of the September 1999 denial.  When considered in 
connection with the remaining evidence of record, the 
additionally received evidence is so significant that it must 
be considered in order to fairly decide the veteran's claim 
of entitlement to service connection for a left hip disorder.  
Accordingly, the veteran's claim of entitlement to service 
connection for a left hip disorder is reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for a left hip disorder is granted.


REMAND

The Board finds that the merits of the veteran's claims of 
entitlement to service connection for left and right hip and 
lower back disorders must be remanded in order to provide 
proper notification and development in accordance with the 
VCAA.

The veteran has contended that he fell approximately 25 feet 
from the top of a climbing rope in basic training and injured 
his left and right hips and lower back.  In support of his 
claimed in-service injury, M.S., who served with the veteran, 
indicated in a June 2004 statement that he recalled the 
veteran falling from a rope during basic training.  The 
veteran alleges that he currently has arthritis of the 
bilateral hips and lower back as a result of such injury.  
Therefore, he claims that service connection is warranted for 
disorders of the left and right hips and lower back.

The veteran's service medical records reflect that in January 
1970, he complained of recurrent lumbar back pain for the 
prior three years.  In September 1970, the veteran again 
complained of recurrent pain in the lower back.  In November 
1970, he was noted to have had occasional low back pain for 
the prior two years.  The veteran was diagnosed with lumbar 
back strain with erector spinal muscle spasm.  X-rays showed 
lumbarscoliosis with no other abnormalities.  Post-service 
medical records reflect diagnoses of osteoarthritis of the 
left and right hip and the lower back.  Additionally, in 
January 2004, the veteran's physician, Dr. Russell, stated 
that it was his opinion that it was as likely as not likely 
that the veteran's injury during basic training was 
responsible for the current muscular conditions which the 
veteran had developed related to his back and total hip 
replacements.  Therefore, the Board finds that a remand is 
necessary in order to afford the veteran an examination to 
determine the etiology of his current left and right hip and 
lower back disorders.

Additionally, the VCAA is applicable to the claims now before 
the Board.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
Inform a claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-121.  Additionally, 
during the pendency of the appeal, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been adequately 
advised as to the information or evidence necessary to 
substantiate his service connection claims, the information 
and evidence that VA will seek to provide, the information 
and evidence that he is expected to provide, and the 
information or evidence needed to establish an initial rating 
and an effective date for his service connection claims now 
on appeal.  Additionally, he has not been requested to submit 
any evidence in his possession that pertains to his claims.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that advises him of the 
following: the information or evidence 
necessary to substantiate his service 
connection claims, the information and 
evidence that VA will seek to provide, the 
information and evidence that he is 
expected to provide, and the information 
or evidence needed to establish an initial 
rating and an effective date for his 
service connection claims now on appeal.  
Such letter should also request that the 
veteran submit any evidence in his 
possession that pertains to his claims.  
See Pelegrini and Dingess/Hartman, supra.  

2.  The veteran should be afforded an 
examination conducted by a physician with 
the appropriate expertise in order to 
determine the etiology of his current left 
and right hip and lower back disorders.  
Such tests as the examining physician 
deems necessary should be performed.  
After completing the examination, the 
examiner should review the claims file, to 
specifically include the veteran's service 
medical records and Dr. Russell's January 
2004 statement, and offer opinions on the 
following questions.

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's lower back disorder is 
causally related to his in-service 
treatment for his back or is otherwise 
the result of an injury or disease in 
service?  

(B)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's left and right hip disorders 
are the result of an incident, injury, 
or disease in service?  
    
(C)  Does the medical evidence show 
that the veteran manifested arthritis 
of the left hip, right hip, and/or 
lower back to a degree of 10 percent 
within one year of his April 1971 
service discharge?

(D)  Is the veteran's left and right hip 
disorders likely, unlikely, or at least 
as likely as not proximately due to or 
been chronically worsened by his lower 
back disorder?

(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board and should be 
provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


